DETAILED ACTION
Claims 1-21 are currently pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Interpretation
	Examiner notes that system claim 14 refers to a “scanning device” and a “display device”. One of ordinary skill in the art would not understand either of these terms to be a generic substitute for means. Therefore, the limitations fail the three prong test and no interpretations under 35 U.S.C. 112(f) are appropriate. See MPEP 2181. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1-3, 5-6, 9-10, 13-17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Azar (US 2017/0049416). 
Regarding claim 1, Azar teaches: 
A method comprising: 
processing, by at least one processor, imaging data obtained during elastography examination of a patient, wherein the imaging data correspond to a particular medical imaging technique; (Azar, [0063-0068] ultrasound transducer is placed against a surface of a subject and a first set of echoes is received, pressure is applied and a second set of echoes are received) 
generating, by the at least one processor, based on processing of the imaging data, corresponding one or more medical images; (Azar [0068] strain and correlation images are created based on the received echoes) 
 calculating strain values corresponding to a region-of-interest (ROI) within the one or more medical images;  (Azar [0038] strain estimator processes the displacement images and generates strain images, may be down through a least-squares strain estimator) 
processing the calculated strain values, wherein the processing comprises: 
determining based on the elastography examination, a plurality of ranges corresponding to the calculated strain values; (Azar [0040] dynamic range adjuster maps the strain values on a scale) 
identifying portions of the region-of-interest (ROI) corresponding to each of the plurality of ranges; (Azar [0042-43] the rendering image overlays the strain mage over the B-mode image, mapping the elasticity to the B-mode image) and 
assessing an outcome of the elastography examination based on one or more of: the calculated strain values, the plurality of ranges, and the portions of the region-of-interest (ROI); (Azar [0042-44] the rendering image overlays the strain mage over the B-mode image, mapping the elasticity to the B-mode image, as the processor suppresses suspect strain pixels an observer of the combine image will be appraised of valid or suspect measurements and may be used to provide feedback to a user on performing a good elastogram) and 
providing, based on the processing of the calculated strain values, strain related feedback. (Azar [0042-44] the rendering image overlays the strain mage over the B-mode image, mapping the elasticity to the B-mode image, as the processor suppresses suspect strain pixels an observer of the combine image will be appraised of valid or suspect measurements and may be used to provide feedback to a user on performing a good elastogram) 

Regarding claim 2, Azar teaches: 
The method of claim 1, further comprising processing the calculated strain values via the at least one processor automatically using one or more artificial intelligence based algorithms.  (Azar [0038] strain estimator processes the displacement images and generates strain images, may be down through a least-squares strain estimator)

Regarding claim 3, Azar teaches: 
The method of claim 1, further comprising processing the calculated strain values based on a type of the elastography examination.  (Azar [0049] the graphics processor, based on the visualization mode (type of examination) retrieves or invokes the suitable algorithm (soft blend, hard blend or B-mode with their own strain cut offs))



The method of claim 1, comprising determining the plurality of ranges based on one or more pre-set cut off values. (Azar, [0050-55] the soft blend mode, hard blend, and B-mode priority modes make decisions on whether or not to display strain values based on preset values for each mode)

Regarding claim 6, Azar teaches: 
The method of claim 5, comprising determining the one or more pre-set cut off values based on a type of the elastography examination.  (Azar [0049] the graphics processor, based on the visualization mode (type of examination) retrieves or invokes the suitable algorithm (soft blend, hard blend or B-mode with their own strain cut offs))

Regarding claim 9, Azar teaches: 
The method of claim 1, wherein providing the strain related feedback comprises providing feedback relating to the outcome of the elastography examination.  (Azar [0042-44] the rendering image overlays the strain mage over the B-mode image, mapping the elasticity to the B-mode image, as the processor suppresses suspect strain pixels an observer of the combine image will be appraised of valid or suspect measurements and may be used to provide feedback to a user on performing a good elastogram) 

Regarding claim 10, Azar teaches: 
The method of claim 9, wherein providing feedback relating to the outcome of the elastography examination comprises displaying an indicator of the outcome of the elastography (Azar [0042-44] the rendering image overlays the strain mage over the B-mode image, mapping the elasticity to the B-mode image, as the processor suppresses suspect strain pixels an observer of the combine image will be appraised of valid or suspect measurements and may be used to provide feedback to a user on performing a good elastogram) 

	Regarding claim 13, Azar teaches: 
The method of claim 1, wherein the medical imaging technique comprises ultrasound imaging, and wherein the medical images comprise ultrasound images generated based on received echo ultrasound signals.  (Azar, [0063-0068] ultrasound transducer is placed against a surface of a subject and a first set of echoes is received, pressure is applied and a second set of echoes are received) 

Regarding claim 14, Azar teaches: 
A system comprising: 
a scanning device configured to obtaining imaging signals during elastography examination of a patient, wherein the imaging data correspond to a particular medical imaging technique; (Azar, [0063-0068] ultrasound transducer is placed against a surface of a subject and a first set of echoes is received, pressure is applied and a second set of echoes are received)
a display device configured to display images; (Azar [0078] display 124) 
 and at least one processor configured to (Azar [0078] ultrasound system see also Figs 13 and 14): 
(Azar [0068] strain and correlation images are created based on the received echoes)
generate based on processing of the imaging data, corresponding one or more medical images; display via the display device, the one or more medical images;  (Azar [0068] strain and correlation images are created based on the received echoes)
automatically, using one or more artificial intelligence based algorithms: calculate strain values corresponding to a region-of-interest (ROI) within at least one of the one or more medical images; (Azar [0038] strain estimator processes the displacement images and generates strain images, may be down through a least-squares strain estimator)
 process the calculated strain values, wherein the processing comprises: determining based on the elastography examination, a plurality of ranges corresponding to the calculated strain values; (Azar [0040] dynamic range adjuster maps the strain values on a scale) 
identifying portions of the region-of-interest (ROI) corresponding to each of the plurality of ranges;  (Azar [0042-43] the rendering image overlays the strain mage over the B-mode image, mapping the elasticity to the B-mode image) and
 assessing an outcome of the elastography examination based on one or more of: the calculated strain values, the plurality of ranges, and the portions of the region-of-interest (ROI); (Azar [0042-44] the rendering image overlays the strain mage over the B-mode image, mapping the elasticity to the B-mode image, as the processor suppresses suspect strain pixels an observer of the combine image will be appraised of valid or suspect measurements and may be used to provide feedback to a user on performing a good elastogram) and 
provide, based on the processing of the calculated strain values, strain related feedback. (Azar [0042-44] the rendering image overlays the strain mage over the B-mode image, mapping the elasticity to the B-mode image, as the processor suppresses suspect strain pixels an observer of the combine image will be appraised of valid or suspect measurements and may be used to provide feedback to a user on performing a good elastogram) 
 
Regarding claim 15, Azar teaches: 
The system of claim 14, wherein the at least one processor is configured to process the calculated strain values based on a type of the elastography examination.  (Azar [0049] the graphics processor, based on the visualization mode (type of examination) retrieves or invokes the suitable algorithm (soft blend, hard blend or B-mode with their own strain cut offs)))

Regarding claim 16, Azar teaches: 
The system of claim 14, wherein the at least one processor is configured to determine the plurality of ranges based on one or more pre-set cut off values.  (Azar, [0050-55] the soft blend mode, hard blend, and B-mode priority modes make decisions on whether or not to display strain values based on preset values for each mode)

Regarding claim 17, Azar teaches: 
The system of claim 16, wherein the at least one processor is configured to determine the one or more pre-set cut off values based on a type of the elastography examination.  (Azar [0049] the graphics processor, based on the visualization mode (type of examination) retrieves or invokes the suitable algorithm (soft blend, hard blend or B-mode with their own strain cut offs))


Regarding claim 20, the closest known prior art, fails to teach: 
wherein providing the strain related feedback comprises providing feedback relating to the outcome of the elastography examination, and wherein the at least one processor is configured to display via the display device, when providing the strain related feedback, an indicator of the outcome of the elastography examination in at least one displayed medical image of the one or more medical images.  (Azar [0042-44] the rendering image overlays the strain mage over the B-mode image, mapping the elasticity to the B-mode image, as the processor suppresses suspect strain pixels an observer of the combine image will be appraised of valid or suspect measurements and may be used to provide feedback to a user on performing a good elastogram) 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Azar as applied to claim 3 above, and further in view of Thittai (US 2011/0060222).
Regarding claim 4, Azar fails to teach: 
The method of claim 3, wherein the type of the elastography examination comprises one of cervical elastography, prostate elastography, breast elastography, and thyroid elastography.  
Thittai teaches: 
The method of claim 3, wherein the type of the elastography examination comprises one of cervical elastography, prostate elastography, breast elastography, and thyroid elastography.  (Thittai [0094] target body is the female breast, male prostate, thyroid, living, uterus, cervix…)
	Before the time of filing, it would have been obvious to one of ordinary skill to substitute the imaging subject of Azar with the specific target subjects of Thittai. Thittai was known at the time of Azar and the inventions lie in the same field of endeavor of electrography. The rationale for the substitution is the simple substitution of one well known surface subject for another yielding the predictable result of an elastography of a patient tissue. 

Allowable Subject Matter
Claims 7-8, 11-12, 18-19, and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

wherein the plurality of ranges comprises at least a low range, a high range, and a mean range, and wherein providing the strain related feedback comprises displaying strain values for at least of the high range and the low range in at least one displayed medical image of the one or more medical images.  
Azar teaches coding pixels according to being above or below a threshold value. However, Azar fails to teach displaying the actual strain values of the range of tissues (high, mean or low) with the displayed medical image. 

Regarding claim 8, the closest known prior art fails to teach:
wherein the plurality of ranges comprises at least a low range, a high range, and a mean range, and wherein assessing the outcome of the elastography examination comprises calculating a ratio between the high range and the low range.  
Azar teaches coding pixels according to being above or below a threshold value. However, Azar fails to teach calculating a ratio between the regions above or below the thresholds in the region of interest.  

Regarding claim 11, the closest known prior art fails to teach: 
wherein the elastography examination comprises cervical elastography, and wherein the outcome of the elastography examination comprises softening of a cervix of the patient.  
While the combination of Azar and Thittai teaches the elastography examination of a cervix, the combination fails to teach providing a feedback relating to the softening of the cervix. 

Regarding claim 12, the closest known prior art, fails to teach: 
wherein providing the strain related feedback comprises providing feedback indicating a risk for preterm delivery based on a determination that softening of the cervix occurred or is occurring.  
While the combination of Azar and Thittai teaches the elastography examination of a cervix, the combination fails to teach providing a feedback relating to the softening of the cervix or risk of preterm labor. 


Regarding claim 18, the closest known prior art fails to teach: 
wherein the plurality of ranges comprises at least a low range, a high range, and a mean range, and wherein the at least one processor is configured to display via the display device, when providing the strain related feedback, strain values for at least of the high range and the low range in at least one displayed medical image of the one or more medical images.  
Azar teaches coding pixels according to being above or below a threshold value. However, Azar fails to teach displaying the actual strain values of the range of tissues (high, mean or low) with the displayed medical image. 

Regarding claim 19, the closest known prior art fails to teach: 
wherein the plurality of ranges comprises at least a low range, a high range, and a mean range, and wherein the at least one processor is configured to, when assessing the outcome of the elastography examination, calculate a ratio between the high range and the low range.  


Regarding claim 21, the closest known prior art fails to teach: 
wherein the elastography examination comprises cervical elastography, wherein the outcome of the elastography examination comprises softening of a cervix of the patient of, and wherein the at least one processor is configured to, when providing the strain related feedback, provide an indicator of a risk for preterm delivery based on a determination that softening of the cervix occurred or is occurring.
While the combination of Azar and Thittai teaches the elastography examination of a cervix, the combination fails to teach providing a feedback relating to the softening of the cervix or risk of preterm labor. 

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Refer to PTO-892, Notice of References Cited for a listing of analogous art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOLLY K DELANEY whose telephone number is (571)272-3589.  The examiner can normally be reached on Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Vu can be reached on 571-272-3859.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Molly Delaney/            Examiner, Art Unit 2666